732 N.W.2d 896 (2007)
ESTATE OF Anton Drew GEIL, Deceased, Theresa M. Geil, and Frederick C. Geil, Individually and as Next Friend of Connor G. Geil and Celeste A. Geil, Minors, Plaintiffs-Appellees,
v.
GRATA, a/k/a Grand Rapids Areas Transit Authority, a/k/a Interurban Transit Partnership, a/k/a The Rapid, Carrie Jean Sanders, and City of Wyoming, Defendants, and
Kent County Road Commission, Defendant-Appellant.
Docket No. 133407. COA No. 263532.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the January 30, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.